Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0234487 (Tamura et al.) (hereinafter “Tamura”).
Regarding claim 1, Figs. 1-17 show a post-processing apparatus (FR) comprising: 
a transport passage (PS) on which a sheet (P) that has been sequentially transported from an upstream side is transported; 
a first transport path (PS1) on which the sheet (P) that has been transported from the transport passage (PS) is transported in a first direction (direction B); 
a second transport path (PS2) on which the sheet (P) that has been transported from the transport passage (PS) is transported in a second direction (direction A); 
a third transport path (PS3) on which the sheet (P) that has been transported from the transport passage (PS) is transported in a third direction (direction C); and 
a guide mechanism (Fig. 16) that guides the sheet (P) that has been transported from the transport passage (PS), to any of the first, second, and third transport paths (PS1 or PS2 or PS3), wherein the guide mechanism (Figs. 11 and 16) is configured by one switching mechanism.  
Regarding claim 2, Figs. 11 and 16 show that the switching mechanism (Figs. 11 and 16) has a first gate member (28), a driving member (including 38 and 34) that operates the first gate member (28), and a second gate member (27) that operates in conjunction with the first gate member (28).  
Regarding claim 3, Figs. 7 and 11 show that the second gate member (27) has a plane portion that is biased by an elastic member (35 and/or 37) in a direction in which the first gate (28) member is provided, and is pressed downward by being brought into contact with the sheet (P) that has been transported from the transport passage (PS) to pass the sheet (P).  
Regarding claim 5, Fig. 16 shows that the second gate member (27) is provided with a contact surface (surface of 27 that contacts element 28d) for contact with the first gate member (28).  
Regarding claim 6, Fig. 16 shows that a contact surface (surface of 28d) of the first gate member (28) for contact with the second gate member (27) is provided with a silencing member (28d) for silencing a sound in a case of coming into contact with the contact surface (surface of 27 that contacts element 28d) of the second gate member (27).  See, e.g., numbered paragraphs [0055] and [0056].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura.  With regard to claim 4, Figs. 1-16 show that the second gate member (27) is biased in the direction in which the first gate member (28) is provided and shows that the second gate member (27) is pressed downward by a transportation pressure in a case where the sheet (P) has been transported from the transport passage (PS) in a case where the sheet (P) that has been transported from the transport passage (PS) comes into contact with the plane portion.  Figs. 1-16 also show that the second gate member (27) is able to be lifted to a position where the second gate member (27) comes into contact with the first gate member (28), but Tamura does not explicitly teach the recited ratios of forces set forth in claim 4.  It would have been an obvious matter of design choice to make the biasing force that biases the second gate member (27) in the direction in which the first gate member (28) is provided less than or equal to the force at which the second gate member (27) is pressed downward by the transportation pressure in a case where the sheet (P) that has been transported from the transport passage (PS) comes into contact with the plane portion and be more than or equal to the force at which the second gate member (27) is able to be lifted to a position where the second gate member (27) comes into contact with the first gate member (28), since applicant has not disclosed that setting the recited ratios of forces on the first and second gate members solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with different set ratios of forces.  Absent any criticality whatsoever for the recited ratios of forces, these ratios of forces are an obvious matter of design choice.  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653